Exhibit 10.2
ENDO HEALTH SOLUTIONS INC.
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AGREEMENT (this "Agreement") is hereby entered into as of November 4, 2020,
effective as of February 13, 2021 (the “Effective Date”), by and between Endo
Health Solutions Inc. (the "Company"), a wholly-owned subsidiary of Endo
International plc ("Endo"), and Matthew J. Maletta ("Executive") (hereinafter
collectively referred to as "the parties").
In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:
1.Term. The term of this Agreement shall be for the period commencing on the
Effective Date and ending, subject to earlier termination as set forth in
Section 6, on the third anniversary thereof (the "Employment Term").
2.Employment. During the Employment Term:
(a)Executive shall serve as Executive Vice President, Chief Legal Officer and
Company Secretary of Endo and shall be assigned with the customary duties and
responsibilities of such position. If Executive serves as a director of Endo or
as a director or officer of any of Endo's affiliates, then Executive will
fulfill Executive's duties as such director or officer without additional
compensation.
(b)Executive shall perform the duties, undertake the responsibilities and
exercise the authority customarily performed, undertaken and exercised by
persons situated in a similar executive capacity.
(c)Executive shall devote substantially full-time attention to the business and
affairs of the Company and its affiliates. Executive may (i) serve on corporate,
civic, charitable or non-profit boards or committees, subject in all cases to
the prior approval of the board of directors of Endo (the “Board”) and other
applicable written policies of the Company and its affiliates as in effect from
time to time, and (ii) manage personal and family investments, participate in
industry organizations and deliver lectures at educational institutions or
events, so long as no such service or activity unreasonably interferes,
individually or in the aggregate, with the performance of Executive’s
responsibilities hereunder.
(d)Executive shall be subject to and shall abide by each of the personnel and
compliance policies of the Company and its affiliates applicable and
communicated in writing to senior executives.
(e)Executive shall provide services at the Company’s U.S. headquarters in
Malvern, Pennsylvania, and will travel to the Company’s Chestnut Ridge, New York
location and Endo’s headquarters in Ireland to the extent reasonably necessary
and appropriate to fulfill Executive’s duties.



--------------------------------------------------------------------------------



3.Annual Compensation.
(a)Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the rate of $650,000 per annum or
such increased amount in accordance with this Section 3(a) (hereinafter referred
to as the "Base Salary"). Such Base Salary shall be payable in accordance with
the Company's customary practices applicable to its executives. Such Base Salary
shall be reviewed at least annually by the Compensation Committee of the Board
(the "Committee"), with the first such planned review to occur in February 2021,
and may be increased in the sole discretion of the Committee, but not decreased.
(b)Annual Incentive Compensation. For each fiscal year of the Company ending
during the Employment Term, effective as of the 2020 fiscal year, Executive
shall be eligible to receive a target annual cash bonus of 60% of Executive’s
Base Salary (such target bonus, as may hereafter be increased, the "Target
Bonus") with the opportunity to receive a maximum annual cash bonus in
accordance with the terms of the applicable annual cash bonus plan as in effect
from time to time, subject to the achievement of performance targets set by the
Committee. Such annual cash bonus ("Incentive Compensation") shall be paid in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved. If the parties (following good faith
negotiation) fail to enter into a new employment agreement following expiration
of the Employment Term and Executive terminates Executive’s employment within
ninety (90) days following expiration of the Employment Term under circumstances
that would have constituted Good Reason had such termination occurred during the
Employment Term or if, during such 90-day period, the Company terminates
Executive's employment under circumstances that would not have constituted Cause
had such termination occurred during the Employment Term, then the Company shall
pay Executive a Pro-Rata Bonus (as defined in Section 8(b)(ii) below) in a lump
sum at the time bonuses are payable to other senior executives of the Company.
4.Long-Term Incentive Compensation. During the Employment Term, Executive shall
be eligible to receive long-term incentive compensation, which may be subject to
the achievement of certain performance targets set by the Committee. Beginning
with grants made in 2021, Executive shall be eligible to receive long-term
incentive compensation awards with a targeted grant date fair market value (as
determined in the sole discretion of the Committee) equal to 300% of Executive's
Base Salary. Notwithstanding the foregoing, to the extent that the shares
available under the Company’s shareholder approved incentive plans are
insufficient to make such grant (after taking into account the totality of
grants to be made by the Company in a given year), in the Committee’s sole
discretion, all or a portion of the long-term incentive compensation may be
issued in the form of a cash-based award on terms determined by the Committee.
All such equity-based or cash-based awards shall be subject to the terms and
conditions set forth in the applicable plan and award agreements, and in all
cases shall be as determined by the
2



--------------------------------------------------------------------------------



Committee; provided, that, such terms and conditions shall be no less favorable
than those provided for other senior executives of the Company. If the parties
(following good faith negotiation) fail to enter into a new employment agreement
following expiration of the Employment Term and Executive terminates Executive’s
employment within ninety (90) days following expiration of the Employment Term
under circumstances that would have constituted Good Reason had such termination
occurred during the Employment Term or if, during such 90-day period, the
Company terminates Executive's employment under circumstances that would not
have constituted Cause had such termination occurred during the Employment Term,
then such termination of employment shall be treated as a termination of
employment for "Good Reason" or without Cause, as applicable, for purposes of
the performance-based restricted stock units held by Executive as of the date of
such termination of employment (and such awards shall be treated in accordance
with the terms of the applicable award agreements).
5.Other Benefits.
(a)Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company or its affiliates and made available to similarly situated employees
generally, including all pension, retirement, profit sharing, savings, medical,
hospitalization, disability, dental, life or travel accident insurance benefit
plans, to the extent Executive is eligible under the terms of such plans.
Executive's participation in such plans, practices and programs shall be on the
same basis and terms as are applicable to employees of the Company generally.
During the Employment Term, Executive shall also be entitled to participate in
all executive benefit plans and entitled to all fringe benefits and perquisites
generally made available by the Company or its affiliates to its senior
executives in accordance with current Company policy now maintained or hereafter
established by the Company or its affiliates for the purpose of providing
executive benefits or perquisites to comparable executive employees of the
Company including, but not limited to, the Company’s supplemental retirement,
deferred compensation, supplemental medical or life insurance plans. Unless
otherwise provided herein, Executive’s participation in such plans and programs
shall be on the same basis and terms as other senior executives of the Company.
No additional compensation provided under any such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder. Executive is responsible for any taxes (other than taxes
that are the Company's responsibility) that may be due based upon the value of
the benefits or perquisites provided pursuant to this Agreement, whether
provided during or following the Employment Term. For the avoidance of doubt,
Executive shall not be entitled to any excise tax gross-up under Section 280G or
Section 4999 of the Internal Revenue Code of 1986, as amended (the "Code") (or
any successor provision), or any other tax gross-up.
3



--------------------------------------------------------------------------------



(b)Business Expenses. Upon submission of proper invoices in accordance with the
Company's normal procedures, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive's
duties hereunder. Such reimbursement shall be made in no event later than the
end of the calendar year following the calendar year in which the expenses were
incurred.
(c)Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office, with such secretarial and other support
facilities as are commensurate with Executive's status with the Company and its
affiliates, which facilities shall be adequate for the performance of
Executive's duties hereunder.
(d)Vacation and Sick Leave. Executive shall be entitled, without loss of pay, to
absent himself voluntarily from the performance of Executive's employment under
this Agreement, pursuant to the following:
(i)Executive shall be entitled to annual vacation in accordance with the
vacation policies of the Company as in effect from time to time, which shall in
no event be less than four weeks per year; and
(ii)Executive shall be entitled to sick leave (without loss of pay) in
accordance with the Company's policies as in effect from time to time.
6.Termination. The Employment Term and Executive's employment hereunder may be
terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
be considered to have terminated employment with the Company for purposes of
this Agreement unless Executive would be considered to have incurred a
"separation from service" from the Company within the meaning of Section 409A of
the Code.
(a)Disability. The Company may terminate Executive's employment, on written
notice to Executive after having reasonably established Executive's Disability.
For purposes of this Agreement, Executive will be deemed to have a "Disability"
if, as a result of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months, Executive is unable to perform the
core functions of Executive's position (with or without reasonable
accommodation) or is receiving income replacement benefits for a period of six
(6) months or more under the Company's long-term disability plan. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive's termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company's policies for similarly situated
executives.
4



--------------------------------------------------------------------------------



(b)Death. Executive's employment shall be terminated as of the date of
Executive's death.
(c)Cause. The Company may terminate Executive's employment for Cause (as defined
below), effective as of the date of the Notice of Termination (as defined in
Section 7 below) that notifies Executive of Executive’s termination for Cause.
"Cause" shall mean, for purposes of this Agreement: (i) the continued failure by
Executive to use good faith efforts in the performance of Executive's duties
under this Agreement (other than any such failure resulting from Disability or
other allowable leave of absence); (ii) the criminal felony indictment (or
non-U.S. equivalent) of Executive by a court of competent jurisdiction; (iii)
the engagement by Executive in misconduct that has caused, or, is reasonably
likely to cause, material harm (financial or otherwise) to the Company,
including (A) the unauthorized disclosure of material secret or Confidential
Information (as defined in Section 10(d) below) of the Company, (B) the
debarment of the Company by the U.S. Food and Drug Administration or any
successor agency (the "FDA") or any non-U.S. equivalent, or (C) the registration
of the Company with the U.S. Drug Enforcement Administration of any successor
agency (the "DEA") being revoked; (iv) the debarment of Executive by the FDA;
(v) the continued material breach by Executive of this Agreement; (vi) any
material breach by Executive of a Company policy; (vii) any breach by Executive
of a Company policy related to sexual or other types of harassment or abusive
conduct; or (viii) Executive making, or being found to have made, a
certification relating to the Company's financial statements and public filings
that is known to Executive to be false. Notwithstanding the foregoing, prior to
having Cause for Executive's termination (other than as described in clauses
(ii), (iv) and (vii) above), the Company must deliver a written demand to
Executive which specifically identifies the conduct that may provide grounds for
Cause within ninety (90) calendar days of the Company's actual knowledge of such
conduct, events or circumstances, and Executive must have failed to cure such
conduct (if curable) within thirty (30) days after such demand. References to
the Company in subsections (i) through (viii) of this paragraph shall also
include affiliates of the Company.
(d)Without Cause. The Company may terminate Executive's employment without
Cause. The Company shall deliver to Executive a Notice of Termination (as
defined in Section 7 below) not less than thirty (30) days prior to the
termination of Executive's employment without Cause and the Company shall have
the option of terminating Executive's duties and responsibilities prior to the
expiration of such thirty-day notice period, provided the Company pays Base
Salary through the end of such notice period.
(e)Good Reason. Executive may terminate employment with the Company for Good
Reason (as defined below) by delivering to the Company a Notice of Termination
not less than thirty (30) days prior to the termination of Executive's
employment for Good Reason. The Company shall have the option of terminating
Executive's
5



--------------------------------------------------------------------------------



duties and responsibilities prior to the expiration of such thirty-day notice
period provided the Company pays Base Salary through the end of such notice
period. For purposes of this Agreement, "Good Reason" means any of the following
without Executive's written consent: (i) a diminution in Executive's Base
Salary, a material diminution in Target Bonus (provided that failure to earn a
bonus equal to or in excess of the Target Bonus by reason of failure to achieve
applicable performance goals shall not be deemed Good Reason) or material
diminution in benefits; (ii) a material diminution of Executive’s position,
responsibilities, duties or authorities from those in effect as of the Effective
Date; (iii) any change in reporting structure such that Executive is required to
report to someone other than Endo's President and Chief Executive Officer, the
Board or a committee of the Board; (iv) any material breach by the Company of
its obligations under this Agreement; or (v) the Company requiring Executive to
be based at any office or location that increases the length of Executive’s
commute by more than fifty (50) miles. Executive shall provide notice of the
existence of the Good Reason condition within ninety (90) days of the date
Executive learns of the condition, and the Company shall have a period of thirty
(30) days during which it may remedy the condition, and in case of full remedy
such condition shall not be deemed to constitute Good Reason hereunder.
(f)Without Good Reason. Executive may voluntarily terminate Executive's
employment without Good Reason by delivering to the Company a Notice of
Termination not less than thirty (30) days prior to the termination of
Executive's employment and the Company shall have the option of terminating
Executive's duties and responsibilities prior to the expiration of such
thirty-day notice period provided the Company shall not be obligated to pay any
amount through the end of such notice period.
7.Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a "Notice of Termination" shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive's employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive's employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice).
8.Compensation Upon Termination. Upon termination of Executive's employment
during the Employment Term, Executive shall be entitled to the following
benefits:
(a)Termination by the Company for Cause or by Executive Without Good Reason. If
Executive's employment is terminated by the Company for Cause or by Executive
without Good Reason, the Company shall pay Executive:
(i)any accrued and unpaid Base Salary, payable on the next payroll date;
6



--------------------------------------------------------------------------------



(ii)any Incentive Compensation earned but unpaid in respect of any completed
fiscal year preceding the termination date, payable at the time annual incentive
compensation is paid to other senior executives;
(iii)reimbursement for any and all monies advanced or expenses incurred in
connection with Executive's employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date, which amount shall be reimbursed within thirty (30) days of
the Company's receipt of proper documentation from Executive;
(iv)any accrued and unpaid vacation pay, payable on the next payroll date;
(v)any previous compensation that Executive has previously deferred (including
any interest earned or credited thereon), in accordance with the terms and
conditions of the applicable deferred compensation plans or arrangements then in
effect, to the extent vested as of Executive's termination date, paid pursuant
to the terms of such plans or arrangements; and
(vi)any amount or benefit as provided under any benefit plan or program in
accordance with the terms thereof (the foregoing items in Sections 8(a)(i)
through 8(a)(vi) being collectively referred to as the "Accrued Compensation").
(b)Termination by the Company for Disability. If Executive's employment is
terminated by the Company for Disability, the Company shall pay Executive:
(i)the Accrued Compensation;
(ii)an amount equal to the Incentive Compensation that Executive would have been
entitled to receive in respect of the fiscal year in which Executive's
termination date occurs, had Executive continued in employment until the end of
such fiscal year, which amount, determined based on actual performance for such
year relative to the performance goals applicable to Executive (but without any
exercise of negative discretion with respect to Executive in excess of that
applied to either senior executives of the Company generally or in accordance
with the Company's historical past practice), shall be multiplied by a fraction
(A) the numerator of which is the number of days in such fiscal year through the
termination date and (B) the denominator of which is 365 (the "Pro-Rata Bonus")
and shall be payable in a lump sum payment at the time such bonus or annual
incentive awards are payable to other participants. Further, upon Executive's
Disability (irrespective of any termination of employment related thereto), the
Company shall pay Executive for twenty-four (24) consecutive months
7



--------------------------------------------------------------------------------



thereafter regular payments in the amount by which Executive’s monthly Base
Salary exceeds Executive's monthly Disability insurance benefit; and
(iii)continued coverage for Executive and Executive's dependents under any
health, medical, dental, vision and basic life insurance (but not supplemental
life insurance) program or policy in which Executive was eligible to participate
as of the time of Executive's employment termination (as may be amended by the
Company from time to time in the ordinary course), for twenty-four (24) months
following such termination on the same basis as active employees, which such
twenty-four month period shall run concurrently with the COBRA period; provided,
however, that (x) the Company may instead, in its discretion, provide
substantially similar benefits or payment outside of the Company’s benefit plans
if the Company reasonably determines that providing such alternative benefits or
payment is appropriate to minimize potential adverse tax consequences and
penalties; and (y) the coverage provided hereunder shall become secondary to any
coverage provided to Executive by a subsequent employer and to any Medicare
coverage for which Executive becomes eligible, and it shall be the obligation of
Executive to inform the Company if Executive becomes eligible for such
subsequent coverage (the “Benefits Continuation”).
(c)Termination By Reason of Death. If Executive's employment is terminated by
reason of Executive's death, the Company shall pay Executive's beneficiaries:
(i)the Accrued Compensation;
(ii)the Pro-Rata Bonus; and
(iii)continued coverage for Executive's dependents under any health, medical,
dental, vision and basic life insurance (but not supplemental life insurance)
program or policy in which Executive was eligible to participate as of the time
of Executive's employment termination (as may be amended or replaced by the
Company from time to time in the ordinary course), for twenty-four (24) months
following such termination on the same basis as the dependents of active
employees, which such twenty-four month period shall run concurrently with the
COBRA period.
(d)Termination by the Company Without Cause or by Executive for Good Reason. If
Executive's employment is terminated by the Company without Cause (other than on
account of Executive's Disability or death) or by Executive for Good Reason,
then, subject to Section 14(e), the Company shall pay Executive:
(i)the Accrued Compensation;
(ii)the Pro-Rata Bonus;
8



--------------------------------------------------------------------------------



(iii)in lieu of any further Base Salary or other compensation and benefits for
periods subsequent to the termination date, an amount in cash, which amount
shall be payable in a lump sum payment within sixty (60) days following such
termination (subject to Section 9(c)), equal to two (2) times the sum of (A)
Executive's Base Salary and (B) the Target Bonus; and
(iv)the Benefits Continuation.
(e)No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for under this Section 8 by seeking other employment or
otherwise and, except as provided in Section 8(b)(iii) and 8(d)(iv) above, no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to Executive in any subsequent employment. Further, the
Company's obligations to make any payments hereunder shall not be subject to or
affected by any set-off, counterclaim or defense which the Company may have
against Executive.
9.Certain Tax Treatment.
(a)Golden Parachute Tax. To the extent that the payments and benefits provided
under this Agreement and benefits provided to, or for the benefit of, Executive
under any other plan or agreement of the Company or any of its affiliates (such
payments or benefits are collectively referred to as the "Payments") would be
subject to the excise tax (the "Excise Tax") imposed under Section 4999 of the
Code or any successor provision thereto, or any similar tax imposed by state or
local law, then Executive may, in Executive’s sole discretion (except as
provided herein below) waive the right to receive any payments or distributions
(or a portion thereof) by the Company in the nature of compensation to or for
Executive's benefit if and to the extent necessary so that no Payment to be made
or benefit to be provided to Executive shall be subject to the Excise Tax (such
reduced amount is hereinafter referred to as the "Limited Payment Amount"), but
only if such reduction results in a higher after-tax payment to Executive after
taking into account the Excise Tax and any additional taxes (including federal,
state and local income taxes, employment, social security and Medicare taxes and
all other applicable taxes) Executive would pay if such Payments were not
reduced. If so waived, the Company shall reduce or eliminate the Payments to
effect the provisions of this Section 9 based upon Section 9(b) below. The
determination of the amount of Payments that would be required to be reduced to
the Limited Payment Amount pursuant to this Agreement and the amount of such
Limited Payment Amount shall be made, at the Company's expense, by a reputable
accounting firm selected by Executive and reasonably acceptable to the Company
(the "Accounting Firm"). The Accounting Firm shall provide its determination
(the "Determination"), together with detailed supporting calculations and
documentation to the Company and Executive within ten (10) days of the date of
termination, if applicable, or such other time as specified by
9



--------------------------------------------------------------------------------



mutual agreement of the Company and Executive, and if the Accounting Firm
determines that no Excise Tax is payable by Executive with respect to the
Payments, it shall furnish Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to any such Payments.
The Determination shall be binding, final and conclusive upon the Company and
Executive, absent manifest error. For purposes of making the calculations
required by this Section 9(a), the Accounting Firm may make reasonable
assumptions and approximations concerning applicable taxes and rates, and rely
on reasonable, good faith interpretations concerning the application of the
Code, and other applicable legal authority. In furtherance of the above, to the
extent requested by Executive, the Company shall cooperate in good faith in
valuing, and the Accounting Firm shall value, services to be provided by
Executive (including Executive refraining from performing services pursuant to
any covenant not to compete) before, on or after the date of the transaction
which causes the application of Section 4999 of the Code, such that payments in
respect of such services may be considered to be "reasonable compensation"
within the meaning of the regulations under Section 4999 of the Code.
(b)Ordering of Reduction. In the case of a reduction in the Payments pursuant to
Section 9(a), the Payments will be reduced in the following order: (i) payments
that are payable in cash that are valued at full value under Treasury Regulation
Section 1.280G-1, Q&A 24 (a) will be reduced (if necessary, to zero), with
amounts that are payable last reduced first; (ii) payments and benefits due in
respect of any equity valued at full value under Treasury Regulation Section
1.280G-1, Q&A 24(a), with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; (iii) payments that are payable in cash that are valued at less than
full value under Treasury Regulation Section 1.280G-1, Q&A 24, with amounts that
are payable last reduced first, will next be reduced; (iv) payments and benefits
due in respect of any equity valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with the highest values reduced first (as
such values are determined under Treasury Regulation Section 1.280G-1, Q&A 24)
will next be reduced; and (v) all other non-cash benefits not otherwise
described in clauses (ii) or (iv) will be next reduced pro-rata.
(c)Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. In the event the Company determines that a
payment or benefit under this Agreement may not be in compliance with Section
409A of the Code, subject to Section 5(a) herein, the Company shall reasonably
confer with Executive in order to modify or amend this Agreement to comply with
Section 409A of the Code and to do so in a manner to best preserve the economic
benefit of this Agreement. Notwithstanding anything contained herein
10



--------------------------------------------------------------------------------



to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, (i) no amounts shall be
paid to Executive under Section 8 of this Agreement until Executive would be
considered to have incurred a "separation from service" from the Company within
the meaning of Section 409A of the Code; (ii) amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following Executive's separation from
service shall instead be paid on the first business day after the date that is
six (6) months following Executive's separation from service (or death, if
earlier), with interest for any cash payments so delayed, from the date such
cash amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Code for
the month in which the payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on Executive;
(iii) each amount to be paid or benefit to be provided under this Agreement
shall be construed as a separately identified payment for purposes of Section
409A of the Code; (iv) any payments that are due within the "short term deferral
period" as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise; and (v) amounts
reimbursable to Executive under this Agreement shall be paid to Executive on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Executive) during any one (1) year may not affect amounts
reimbursable or provided in any subsequent year.
10.Records and Confidential Data.
(a)Executive acknowledges that in connection with the performance of Executive's
duties during the Employment Term, the Company and its affiliates will make
available to Executive, or Executive will develop and have access to, certain
Confidential Information (as defined below) of the Company and its affiliates.
Executive acknowledges and agrees that any and all Confidential Information
learned or obtained by Executive during the course of Executive's employment by
the Company or otherwise, whether developed by Executive alone or in conjunction
with others or otherwise, shall be and is the property of the Company and its
affiliates.
(b)During the Employment Term and thereafter, Confidential Information will be
kept confidential by Executive, will not be used in any manner that is
detrimental to the Company or its affiliates, will not be used other than in
connection with Executive's discharge of Executive's duties hereunder, and will
be safeguarded by Executive from unauthorized disclosure; provided, however,
that Confidential Information may be disclosed by Executive (i) to the Company
and its affiliates, or to any authorized agent or representative of any of them,
(ii) in connection with performing Executive’s duties hereunder, (iii) without
limiting Section 10(g) of
11



--------------------------------------------------------------------------------



this Agreement, when required to do so by law or requested by a court,
governmental agency, legislative body, arbitrator or other person with apparent
jurisdiction to order Executive to divulge, disclose or make accessible such
information, provided that Executive, to the extent legally permitted, notifies
the Company prior to such disclosure, (iv) in the course of any proceeding under
Section 11 or 12 of this Agreement or Section 6 of the Release, subject to the
prior entry of a confidentiality order, or (v) in confidence to an attorney or
other professional advisor for the purpose of securing professional advice, so
long as such attorney or advisor is subject to confidentiality restrictions no
less restrictive than those applicable to Executive hereunder.
(c)On Executive's last day of employment with the Company, or at such earlier
date as requested by the Company, (i) Executive will return to the Company all
written Confidential Information that has been provided to, or prepared by,
Executive; (ii) at the election of the Company, Executive will return to the
Company or destroy all copies of any analyses, compilations, studies or other
documents prepared by Executive or for Executive's use containing or reflecting
any Confidential Information; and (iii) Executive will return all Company
property. Executive shall deliver to the Company a document certifying
Executive’s compliance with this Section 10(c).
(d)For the purposes of this Agreement, "Confidential Information" shall mean all
confidential and proprietary information of the Company and its affiliates,
including:
(i)trade secrets concerning the business and affairs of the Company and its
affiliates, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);
(ii)information concerning the business and affairs of the Company and its
affiliates (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and
12



--------------------------------------------------------------------------------



(iii)notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its affiliates containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, Confidential Information shall not include and Executive's
obligations shall not extend to (A) information that is generally available to
the public, (B) information obtained by Executive other than pursuant to or in
connection with this employment, (C) information that is required to be
disclosed by law or legal process, and (D) Executive's rolodex and similar
address books, including electronic address books, containing contact
information.
(e)Nothing herein or elsewhere shall preclude Executive from retaining and using
(i) Executive’s personal papers and other materials of a personal nature,
including photographs, contacts, correspondence, personal diaries, and personal
files (so long as no such materials are covered by any Company hold order), (ii)
documents relating to Executive’s personal entitlements and obligations, and
(iii) information that is necessary for Executive’s personal tax purposes.
(f)Pursuant to 18 U.S.C. § 1833(b), Executive understands that Executive will
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret of the Company or its affiliates that
(i) is made (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to Executive’s attorney and (B) solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding. Executive understands that if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive’s attorney and use the trade secret
information in the court proceeding if Executive (x) files any document
containing the trade secret under seal, and (y) does not disclose the trade
secret, except pursuant to court order.  Nothing in this Agreement, or any other
agreement that Executive has with the Company or its affiliates, is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by such section.
(g)Notwithstanding anything set forth in this Agreement or any other agreement
that Executive has with the Company or its affiliates to the contrary, Executive
shall not be prohibited from reporting possible violations of federal or state
law or regulation to any governmental agency or entity, legislative body, or any
self-regulatory organization, or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation, nor is
Executive required to notify the Company regarding any such reporting,
disclosure or cooperation with the government.
11.Covenant Not to Solicit, Not to Compete, Not to Disparage, to Cooperate in
Litigation and Not to Cooperate with Non-Governmental Third Parties.
13



--------------------------------------------------------------------------------



(a)Covenant Not to Solicit. To protect the Confidential Information and other
trade secrets of the Company and its affiliates as well as the goodwill and
competitive business of the Company and its affiliates, Executive agrees, during
the Employment Term and for a period of twelve (12) months after Executive's
cessation of employment with the Company, not to solicit or participate in or
assist in any way in the solicitation of any (i) customers or clients of the
Company or its affiliates whom Executive first met or about whom learned
Confidential Information through Executive’s employment with the Company and
(ii) suppliers, employees or agents of the Company or its affiliates. For
purposes of this covenant, “solicit” or “solicitation” means directly or
indirectly influencing or attempting to influence any customers, clients,
suppliers, employees or agents of the Company or its affiliates to cease doing
business with, or to reduce the level of business with, the Company and its
affiliates or, with respect to employees or exclusive agents, to become employed
or engaged by any other person, partnership, firm, corporation or other entity.
Executive agrees that the covenants contained in this Section 11(a) are
reasonable and desirable to protect the Confidential Information of the Company
and its affiliates; provided, that solicitation through general advertising not
targeted at the Company's or its affiliates' employees or the provision of
references shall not constitute a breach of such obligations.
(b)Covenant Not to Compete.
(i)The Company and its affiliates are currently engaged in the business of
branded and generic pharmaceuticals, with a focus on product development,
clinical development, manufacturing, distribution and sales & marketing. To
protect the Confidential Information and other trade secrets of the Company and
its affiliates as well as the goodwill and competitive business of the Company
and its affiliates, Executive agrees, during the Employment Term and for a
period of twelve (12) months after Executive's cessation of employment with the
Company, other than a cessation of employment occurring after a Change in
Control (as defined in Executive’s 2020 Performance Award Agreement under the
Amended and Restated 2015 Stock Incentive Plan), that Executive will not, unless
otherwise agreed to by the Chief Executive Officer of Endo (following approval
by the Chairman of the Committee), anywhere in the world where, at the time of
Executive's termination of employment, the Company develops, manufactures,
distributes, markets or sells its products, except in the course of Executive's
employment hereunder, directly or indirectly manage, operate, control, or
participate in the management, operation, or control of, be employed by,
associated with, or in any manner connected with, lend Executive's name to, or
render services or advice to, any third party or any business whose products or
services compete in whole or in part with the products or services (both on the
market and in development) material to the Company or any business
14



--------------------------------------------------------------------------------



unit on the termination date that constitutes more than 5% of the Company's
revenue on the termination date (a "Competing Business"); provided, however,
that Executive may in any event (x) own up to a 5% passive ownership interest in
any public or private entity and (y) serve on the board of any Competing
Business that competes with the business of the Company and its affiliates as an
immaterial part of its overall business, provided that Executive recuses himself
fully and completely from all matters relating to such business; and provided,
further, that the foregoing shall not preclude or limit Executive's activities
with respect to the practice of law. Executive and the Company acknowledge and
agree that, solely with respect to the practice of law, the foregoing
noncompetition obligations shall not apply and this Agreement shall be construed
in all respects consistent with Rule 5.6 of the Pennsylvania Rules of
Professional Conduct and Rule 5.6 of the Delaware Lawyers' Rules of Professional
Conduct.
(ii)For purposes of this Section 11(b), any third party or any business whose
products compete includes any entity with which the Company or its affiliates
has had a product(s) licensing agreement during the Employment Term and any
entity with which the Company or any of its affiliates is at the time of
termination actively negotiating, and eventually concludes within twelve (12)
months of the Employment Term, a commercial agreement.
(iii)Notwithstanding the foregoing, it shall not be a violation of this Section
11(b), for Executive to provide services to (or engage in activities involving):
(A) a subsidiary, division or affiliate of a Competing Business where such
subsidiary, division or affiliate is not engaged in a Competing Business and
Executive does not provide services to, or have any responsibilities regarding,
the Competing Business; (B) any entity that is, or is a general partner in, or
manages or participates in managing, a private or public fund (including a hedge
fund) or other investment vehicle, which is engaged in venture capital
investments, leveraged buy-outs, investments in public or private companies,
other forms of private or alternative equity transactions, or in public equity
transactions, and that might make an investment which Executive could not make
directly, provided that in connection therewith, Executive does not provide
services to, engage in activities involved with, or have any responsibilities
regarding a Competing Business; and (C) an affiliate of a Competing Business if
Executive does not provide services, directly or indirectly, to such Competing
Business and the basis of the affiliation is solely due to common ownership by a
private equity or similar investment fund; provided, that, in each case,
Executive shall remain bound by all other post-employment obligations under this
Agreement, including Executive's obligations under Sections 10, 11(a), (c) and
(d) herein; provided, further,
15



--------------------------------------------------------------------------------



that Executive's provision of services to (or engagement in activities
involving) any entity described in clauses (A) or (B) of this Section 11(b)(iii)
shall be subject to the prior approval of the Board.
(c)Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not disparage or encourage or induce others to
disparage the Company or its affiliates, together with all of their respective
past and present directors and officers, as well as their respective past and
present managers, officers, shareholders, partners, employees, agents,
attorneys, servants and customers and each of their predecessors, successors and
assigns (collectively, the "Company Entities and Persons"); provided, that such
limitation shall extend to past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers only in their
capacities as such or in respect of their relationship with the Company and its
affiliates. The Company shall instruct its officers and directors not to, during
and following the Employment Term, make or issue any statement that disparages
Executive to any third parties or otherwise encourage or induce others to
disparage Executive. The term "disparage" includes, without limitation, comments
or statements adversely affecting in any manner (i) the conduct of the business
of the Company Entities and Persons or Executive, or (ii) the business
reputation of the Company Entities and Persons or Executive. Nothing in this
Agreement is intended to or shall prevent either party from providing, or
limiting testimony in any judicial, administrative or legal process or otherwise
as required by law, prevent either party from engaging in truthful testimony
pursuant to any proceeding under this Section 11 or Section 12 below or Section
6 of the Release or prevent Executive from making statements in the course of
doing Executive’s normal duties for the Company.
(d)Cooperation in Any Investigations and Litigation; No Cooperation with
Non-Governmental Third Parties. During the Employment Term and thereafter,
Executive shall provide truthful information and otherwise assist and cooperate
with the Company and its affiliates, and its counsel, (i) in connection with any
investigation, inquiry, administrative, regulatory or judicial proceedings, or
in connection with any dispute or claim of any kind that may be made against,
by, or with respect to the Company, as reasonably requested by the Company
(including Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are in or may come into Executive’s
possession), and (ii) in all matters concerning requests for information about
the services or advice Executive provides or provided to the Company during
Executive’s employment with Endo, its affiliates and their predecessors. Such
cooperation shall be subject to Executive’s business and personal commitments
and shall not require Executive to cooperate against Executive’s own legal
interests or the legal
16



--------------------------------------------------------------------------------



interests of any future employer of Executive. Executive shall use the Company’s
counsel for all matters in connection with this Section 11(d); provided,
however, that if there exists an actual conflict of interest between Executive
and the Company’s counsel, Executive may retain separate counsel reasonably
acceptable to the Company. The existence of an actual conflict of interest, and
whether such conflict may be waived, shall be determined pursuant to the rules
of attorney professional conduct and applicable law. The Company agrees to
promptly reimburse Executive for reasonable expenses reasonably incurred by
Executive, in connection with Executive’s cooperation pursuant to this Section
11(d) (including travel expenses at the level of travel permitted by this
Agreement and reasonable attorney fees in the event separate legal counsel for
Executive is required due to a conflict of interest). Such reimbursements shall
be made as soon as practicable, and in no event later than the calendar year
following the year in which the expenses are incurred. Executive also shall not
support (financially or otherwise), counsel or assist any attorneys or their
clients or any other non-governmental person in the presentation or prosecution
of, encourage any non-governmental person to raise, or suggest or recommend to
any non-governmental person that such person could or should raise, in each
case, any disputes, differences, grievances, claims, charges, or complaints
against the Company and/or its affiliates that (x) arises out of, or relates to,
any period of time on or prior to Executive’s last day of employment with the
Company or (y) involves any information Executive learned during Executive’s
employment with the Company; provided, that, after twelve (12) months following
Executive’s termination of employment with the Company, such prohibition shall
not extend to any such actions taken by Executive on behalf of (A) Executive’s
then current employer, (B) any entity with respect to which Executive is then a
member of the board of directors or managers (as applicable), or (C) any
non-publicly traded entity with respect to which Executive is a 5% or more
equity owner (or any affiliate of any such entities referenced in clauses (A),
(B) or (C)). Executive agrees that, in the event Executive is subpoenaed by any
person or entity (including any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to
Executive’s employment by the Company, Executive will, to the extent not legally
prohibited from doing so, give prompt notice of such request to the President
and Chief Executive Officer of the Company so that the Company may contest the
right of the requesting person or entity to such disclosure before making such
disclosure. Nothing in this provision shall require Executive to violate
Executive’s obligation to comply with valid legal process.
(e)Blue Pencil. It is the intent and desire of Executive and the Company that
the provisions of this Section 11 be enforced to the fullest extent permissible
under the laws and public policies as applied in each jurisdiction in which
enforcement is sought. If any particular provision of this Section 11 shall be
determined to be invalid or unenforceable, such covenant shall be amended,
without any action on the part of either party hereto, to delete therefrom the
portion so determined to be
17



--------------------------------------------------------------------------------



invalid or unenforceable, such deletion to apply only with respect to the
operation of such covenant in the particular jurisdiction in which such
adjudication is made.
12.Remedies for Breach of Obligations under Sections 10 or 11 hereof. Executive
acknowledges that the Company and its affiliates will suffer irreparable injury,
not readily susceptible of valuation in monetary damages, if Executive breaches
Executive's obligations under Sections 10 or 11 hereof. Accordingly, Executive
agrees that the Company and its affiliates will be entitled, in addition to any
other available remedies, to obtain injunctive relief against any breach or
prospective breach by Executive of Executive's obligations under Sections 10 or
11 hereof in any Federal or state court sitting in the State of Delaware or, at
the Company's election, in any other state in which Executive maintains
Executive's principal residence or Executive's principal place of business.
Executive hereby submits to the non-exclusive jurisdiction of all those courts
for the purposes of any actions or proceedings instituted by the Company or its
affiliates to obtain that injunctive relief, and Executive agrees that process
in any or all of those actions or proceedings may be served by registered mail,
addressed to the last address provided by Executive to the Company, or in any
other manner authorized by law.
13.Representations and Warranties.
(a)The Company represents and warrants that (i) it is fully authorized by action
of the Board (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations under it, (ii) the execution,
delivery and performance of this Agreement by it does not violate any applicable
law, regulation, order, judgment or decree or any agreement, arrangement, plan
or corporate governance document (x) to which it is a party or (y) by which it
is bound, and (iii) upon the execution and delivery of this Agreement by the
parties, this Agreement shall be its valid and binding obligation, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.
(b)Executive represents and warrants to the Company that the execution and
delivery by Executive of this Agreement do not, and the performance by Executive
of Executive's obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Executive; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which
Executive is a party or by which Executive is or may be bound.
14.Miscellaneous.
(a)Successors and Assigns.
18



--------------------------------------------------------------------------------



(i)This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and permitted assigns and the Company shall require any
successor or permitted assign to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. The
Company may not assign or delegate any rights or obligations hereunder except to
any of its affiliates or to a successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company. The term the "Company" as used herein
shall include a corporation or other entity acquiring all or substantially all
the assets and business of the Company (including this Agreement) whether by
operation of law or otherwise.
(ii)Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive's legal
personal representatives.
(b)Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other; provided, that all notices to the Company shall be directed to the
attention of the President and Chief Executive Officer of the Company. All
notices and communications shall be deemed to have been received on the date of
delivery thereof or on the third business day after the mailing thereof, except
that notice of change of address shall be effective only upon receipt.
(c)Indemnification. Executive shall be indemnified by the Company to the maximum
extent permitted by applicable law and as provided in the memorandum and
articles of association of Endo. In addition, the Company agrees to continue and
maintain, at the Company's sole expense, a directors' and officers' liability
insurance policy covering Executive both during and the Employment Term and
while the potential liability exists (but in no event longer than six (6) years,
if such limitation applies to all other individuals covered by such policy)
after the Employment Term, that is no less favorable than the policy covering
Board members and other executive officers of the Company from time to time. The
obligations under this paragraph shall survive any termination of the Employment
Term.
(d)Withholding. The Company shall be entitled to withhold the amount, if any, of
all taxes of any applicable jurisdiction required to be withheld by an employer
with
19



--------------------------------------------------------------------------------



respect to any amount paid to Executive hereunder. The Company, in its sole and
absolute discretion, shall make all determinations as to whether it is obligated
to withhold any taxes hereunder and the amount thereof.
(e)Release of Claims. The termination benefits described in Section 8(d)(ii) –
(iv) of this Agreement shall be conditioned on Executive delivering to the
Company, a signed release of claims in the form of Exhibit A hereto within
forty-five (45) days or twenty-one (21) days, as may be applicable under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act, following Executive's termination date, and not revoking
Executive's consent to such release of claims within seven (7) days of such
execution; provided, however, that Executive shall not be required to release
any rights Executive may have to be indemnified by, or be covered under any
directors' and officers' liability insurance of, the Company under Section 14(c)
of this Agreement.
(f)Resignation as Officer or Director. Upon a termination of employment for any
reason, Executive shall, resign each position (if any) that Executive then holds
as an officer or director of the Company and any of its affiliates. Executive's
execution of this Agreement shall be deemed the grant by Executive to the
officers of the Company of a limited power of attorney to sign in Executive's
name and on Executive's behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.
(g)Executive Acknowledgement. Executive acknowledges the Common Stock Ownership
Guidelines for Non-Employee Directors and Executive Management of Endo
International plc, as may be amended from time to time, and Endo's compensation
recoupment policy, as may be amended from time to time.
(h)Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
(i)Effect of Other Law. Anything herein to the contrary notwithstanding, the
terms of this Agreement shall be modified to the extent required to meet the
provisions of the Sarbanes-Oxley Act of 2002, Section 409A of the Code, or other
federal law applicable to the employment arrangements between Executive and the
Company. Any delay in providing benefits or payments, any failure to provide a
benefit or payment, or any repayment of compensation that is required under the
preceding sentence shall not in and of itself constitute a breach of this
Agreement;
20



--------------------------------------------------------------------------------



provided, however, that the Company shall provide economically equivalent
payments or benefits to Executive to the extent permitted by law.
(j)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within such State, without giving
effect to the conflict of law principles thereof. Any dispute hereunder may be
adjudicated in any Federal or state court sitting in the State of Delaware or,
at the Company's election, in any other state in which Executive maintains
Executive's principal residence or Executive's principal place of business.
(k)No Conflicts. (A) Executive represents and warrants to the Company that
Executive is not a party to or otherwise bound by any agreement or arrangement
(including any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive's ability to execute this Agreement or to carry out
Executive's duties and responsibilities hereunder. (B) The Company represents
and warrants to Executive that the Company is not a party to or otherwise bound
by any agreement or arrangement (including any license, covenant, or commitment
of any nature), or subject to any judgment, decree, or order of any court or
administrative agency, that would conflict with or will be in conflict with or
in any way preclude, limit or inhibit the Company's ability to execute this
Agreement or to carry out the Company's duties and responsibilities hereunder.
(l)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
(m)Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including any
provisions relating to notice requirements and post-employment restrictions),
the provisions of this Agreement shall control, unless Executive otherwise
agrees in a writing that expressly refers to the provision of this Agreement
whose control Executive is waiving.
(n)Beneficiaries/References. In the event of Executive's death or a judicial
determination of Executive’s incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative.
(o)Survival. Except as otherwise set forth in this Agreement, the respective
rights and obligations of the parties hereunder shall survive the Employment
Term and any termination of Executive's employment. Without limiting the
generality of the
21



--------------------------------------------------------------------------------



forgoing, the provisions of Section 8, 10, 11, and 12 shall survive the
termination of the Employment Term.
(p)Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto and, as of the Effective Date, supersedes all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof, including the Executive Employment
Agreement by and between Executive and the Company dated February 13, 2018.
(q)Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
15.Certain Rules of Construction.
(a)The headings and subheadings set forth in this Agreement are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.
(b)Wherever applicable, the neuter, feminine or masculine pronoun as used herein
shall also include the masculine or feminine, as the case may be.
(c)The term "including" is not limiting and means "including without
limitation."
(d)References in this Agreement to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of this Agreement) and to any subordinate legislation made from time to
time under such statute or statutory provision.
(e)References to "writing" or "written" include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.
(f)References to "$" are to United States Dollars.


22




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

ENDO HEALTH SOLUTIONS INC.By:/S/ BLAISE COLEMANName:Blaise
ColemanTitle:President and Chief Executive Officer

EXECUTIVEBy:/S/ MATTHEW J. MALETTAName:Matthew J. MalettaTitle:Executive Vice
President,
Chief Legal Officer and Company Secretary

SIGNATURE PAGE




--------------------------------------------------------------------------------



EXHIBIT A
FORM OF RELEASE AGREEMENT
THIS RELEASE AGREEMENT (the "Release") is made by and between Matthew J. Maletta
("Executive") and Endo Health Solutions, Inc. (the "Company").
1.FOR AND IN CONSIDERATION of the payments and benefits provided in Section 8(d)
(excluding clause (i)) of the Employment Agreement between Executive and the
Company dated as of February 13, 2020 (the "Employment Agreement"), Executive,
for Executive, his successors and assigns, executors and administrators, now and
forever hereby releases and discharges the Company, together with all of its
past and present parents, subsidiaries, and affiliates, together with each of
their officers, directors, stockholders, partners, employees, agents,
representatives and attorneys, and each of their subsidiaries, affiliates,
estates, predecessors, successors, and assigns (hereinafter collectively
referred to as the "Releasees") from any and all rights, claims, charges,
actions, causes of action, complaints, sums of money, suits, debts, covenants,
contracts, agreements, promises, obligations, damages, demands or liabilities of
every kind whatsoever, in law or in equity, whether known or unknown, suspected
or unsuspected, which Executive or Executive's executors, administrators,
successors or assigns ever had, now has or may hereafter claim to have by reason
of any matter, cause or thing whatsoever; arising from the beginning of time up
to the date Executive executes the Release: (i) relating in any way to
Executive's employment relationship with the Company or any of the Releasees, or
the termination of Executive's employment relationship with the Company or any
of the Releasees; (ii) arising under or relating to the Employment Agreement;
(iii) arising under any federal, local or state statute or regulation,
including, without limitation, the Age Discrimination in Employment Act of 1967,
as amended by the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act, Sections 1981 through
1988 of Title 42 of the United States Code, the Immigration Reform and Control
Act, the Workers Adjustment and Retraining Notification Act, the Occupational
Safety and Health Act, the Family and Medical Leave Act, the Fair Labor
Standards Act of 1938, Executive Order 11246, the Pennsylvania Human Relations
Act, the Pennsylvania Whistleblower Law, the New York State Human Rights Law,
the New York Labor Law and the New York Civil Rights Law and/or the applicable
state or local law or ordinance against discrimination, each as amended; (iv)
relating to wrongful employment termination or breach of contract; or (v)
arising under or relating to any policy, agreement, understanding or promise,
written or oral, formal or informal, between the Company and any of the
Releasees and Executive; provided, however, that notwithstanding the foregoing,
nothing contained in the Release shall in any way diminish or impair: (a) any
rights Executive may have, from and after the date the Release is executed; (b)
any rights to indemnification that may exist from time to time under the
Company's certificate of incorporation or bylaws, or state law or any other
indemnification agreement entered into between Executive and the Company; (c)
any rights Executive may have under any
A-1



--------------------------------------------------------------------------------



applicable general liability and/or directors and officers insurance policy
maintained by the Company; (d) any rights Executive may have to payments and
benefits under Sections 8(a)(i) and (iii) of the Employment Agreement; (e) the
right to receive the following payments and benefits: [SPECIFIC LIST OF
COMPENSATION AND BENEFITS PAYABLE UNDER SECTIONS 8(a)(ii), (iv), (v) and (vi) OF
THE EMPLOYMENT AGREEMENT TO BE INCLUDED]; (f) Executive's ability to bring
appropriate proceedings to enforce the Release; and (g) any rights or claims
Executive may have that cannot be waived under applicable law (collectively, the
"Excluded Claims"). Executive further acknowledges and agrees that, except with
respect to Excluded Claims, the Company and the Releasees have fully satisfied
any and all obligations whatsoever owed to Executive arising out of Executive's
employment with the Company or any of the Releasees, and that no further
payments or benefits are owed to Executive by the Company or any of the
Releasees.
2.Executive acknowledges and agrees that Executive has been advised to consult
with an attorney of Executive's choosing prior to signing the Release. Executive
understands and agrees that Executive has the right and has been given the
opportunity to review the Release with an attorney of Executive's choice should
Executive so desire. Executive also agrees that Executive has entered into the
Release freely and voluntarily. Executive further acknowledges and agrees that
Executive has had at least [twenty-one (21)][forty-five (45)] calendar days to
consider the Release, although Executive may sign it sooner if Executive wishes,
but in any case, not prior to the termination date. In addition, once Executive
has signed the Release, Executive shall have seven (7) additional days from the
date of execution to revoke Executive's consent and may do so by writing to:
___________. The Release shall not be effective, and no payments shall be due
hereunder, earlier than the eighth (8th) day after Executive shall have executed
the Release and returned it to the Company, assuming that Executive had not
revoked Executive's consent to the Release prior to such date.
3.It is understood and agreed by Executive that any payment made to Executive is
not to be construed as an admission of any liability whatsoever on the part of
the Company or any of the other Releasees, by whom liability is expressly
denied.
4.The Release is executed by Executive voluntarily and is not based upon any
representations or statements of any kind made by the Company or any of the
other Releasees as to the merits, legal liabilities or value of Executive's
claims. Executive further acknowledges that Executive has had a full and
reasonable opportunity to consider the Release and that Executive has not been
pressured or in any way coerced into executing the Release.
5.The exclusive venue for any disputes arising hereunder shall be the state or
federal courts located in the State of Delaware or, at the Company's election,
in any other state in which Executive maintains Executive's principal residence
or Executive's principal place of business, and each of the parties hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of
A-2



--------------------------------------------------------------------------------



any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
Each of the parties hereto also agrees that any final and unappealable judgment
against a party hereto in connection with any action, suit or other proceeding
may be enforced in any court of competent jurisdiction, either within or outside
of the United States. A certified or exemplified copy of such award or judgment
shall be conclusive evidence of the fact and amount of such award or judgment.
6.The Release and the rights and obligations of the parties hereto shall be
governed and construed in accordance with the laws of the State of Delaware. If
any provision hereof is unenforceable or is held to be unenforceable, such
provision shall be fully severable, and this document and its terms shall be
construed and enforced as if such unenforceable provision had never comprised a
part hereof, the remaining provisions hereof shall remain in full force and
effect, and the court construing the provisions shall add as a part hereof a
provision as similar in terms and effect to such unenforceable provision as may
be enforceable, in lieu of the unenforceable provision.
7.The Release shall inure to the benefit of and be binding upon the Company and
its successors and assigns.




A-3




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and the Company have executed the Release as of
the date and year provided below.
IMPORTANT NOTICE: BY SIGNING BELOW YOU RELEASE AND GIVE UP ANY AND ALL LEGAL
CLAIMS, KNOWN AND UNKNOWN, THAT YOU MAY HAVE AGAINST THE COMPANY AND RELATED
PARTIES.



ENDO HEALTH SOLUTIONS INC.MATTHEW J. MALETTADated:Dated:




